 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2





 

PRODUCTS AND SERVICES AGREEMENT NO. AIR-12-001

 

between

 

Aireon LLC

(“Aireon”)

 

and

 

Harris Corporation

Government Communications Systems Division

 

(“Contractor”)

 

for

 

Automatic Dependent Surveillance-Broadcast (ADS-B)

Payload Development

 



 

  

This Agreement and the information contained herein is proprietary to Aireon LLC
and its Affiliate and shall not be published or disclosed to any third party
except as permitted by the terms and conditions of this Agreement.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

1

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2



 

Table of Contents

 

PREAMBLE 6 PURPOSE 6 ARTICLE 1 - DEFINITIONS 6 ARTICLE 2 - TERM 11 ARTICLE 3 -
SCOPE OF AGREEMENT 11 3.1   Agreement Content and Order of Precedence 11   3.1.1
  Content 11   3.1.2   Order of Precedence 12 3.2   Scope 12   3.2.1   Products,
Software and Services 12 3.3   Associate Contractors, Cooperation 13 3.4  
Contractor Personnel 13 3.5   Aireon Customer Furnished Items (CFI) 13 ARTICLE 4
- PURCHASE OF OPTIONAL PRODUCTS AND SERVICES 14 4.1   Purchase of Optional [***]
and [***] 14 4.2   Option for [***] 14 ARTICLE 5 – PRICES AND TAXES 14 5.1  
Firm Fixed Price 14 5.2   Time and Material Price 15 5.3   Taxes 15 ARTICLE 6 –
DELIVERABLES AND SHIPPING TERMS 16 6.1   Deliverables and Performance Milestones
16 6.2   Shipment Terms 16 6.3   Payload Packaging, Shipment and Storage Plan 16
ARTICLE 7 - PAYMENTS AND INVOICES 17 7.1   Timing of Payments 17   7.1.1  
General 17   7.1.2   Milestone Payments 17   7.1.3   Time and Material Payments
and Funding 17   7.1.4   Early Completion of Milestones 18 7.2   No Waiver 18
7.3   Terms of Payment 18 7.4   Invoicing Instructions 18 7.5   Disputed Amounts
18 7.6   Failure to Pay 19 7.7   Payment in Iridium Services 19 ARTICLE 8 –
PAYLOAD PRE-INTEGRATION AND SHIP READINESS REVIEW AND DELIVERY 20 8.1   Payload
Pre-Integration and Ship Readiness Review (PPSRR) 20   8.1.1   Contractor to
Conduct a Review of each Payload Prior to Shipment 20   8.1.2   Time, Place and
Notice of PPSRR 20   8.1.3   Conduct and Purpose of PPSRR 20   8.1.4   Waivers
and Deviations 20   8.1.5   PPSR Inspection 21   8.1.6   PPSR Results 21   8.1.7
  Inspection Costs Borne by Aireon 21

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2



 

  8.1.8 Correction of Deficiencies after PPSRR 21 ARTICLE 9 – ACCEPTANCE 22 9.1
  Acceptance of Products and/or Work 22 9.2   Acceptance of Payload 22 9.3  
Acceptance of Services 22 9.4   Acceptance of Documentation 22 9.5   Inspection
Not Acceptance 23 9.6   Non-Release of Warranty Obligations Upon Acceptance 23
9.7   Aireon Recommendations 23 ARTICLE 10 – TRANSFER OF TITLE AND RISK OF LOSS
23 10.1   Payload 23 10.2   Deliverables Other Than the Payload 23 ARTICLE 11 -
GENERAL WARRANTIES AND REPRESENTATIONS 24 11.1   Products and Services Warranty
24 11.2   Defects and Nonconforming Remedies 24 11.3   Payload Defects and
Anomalies 24   11.3.1   Notification 24   11.3.2   Investigate and Correct 24  
11.3.3    Warranty Exclusions 25 11.4   Other Agreements 25 11.5   Software
Warranty 25 11.6   Title 25 11.7   Intellectual Property Warranty 26 ARTICLE 12
- FACILITIES ACCESS AND INSURANCE 26 12.1   General Facilities Access 26 12.2  
Site Access 26 12.3   Access to Work in Process 26 12.4   Residency 27 12.5  
Insurance 27 12.6   Contractor Insurance Support 27 12.7   Contractor Claims
Support 28 ARTICLE 13 - INTELLECTUAL PROPERTY 28 13.1   Proprietary Information
28   13.1.1   Transmittal of Proprietary Information 28   13.1.2   Use of
Proprietary Information 28   13.1.3   Protection of Proprietary Information 29  
13.1.4   Return of Proprietary Information 29   13.1.5   Confidentiality
Exceptions 29   13.1.6   Disclosure to a Court 29 13.2   Intellectual Property
Rights 30   13.2.1.   Background Intellectual Property 30   13.2.2   Foreground
IP ([***] Ownership and License) 30   13.2.3   Additional Assistance to [***] 31
  13.2.4   Waiver of [***] 31   13.2.5   Alternative Grant of [***] 31 13.3  
Indemnification 31 ARTICLE 14 – CHANGES 32 14.1   Change Orders 32 14.2  
Equitable Adjustments 32

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2



 

ARTICLE 15 - STOP WORK ORDER 33 15.1   Stop Work Order Notice 33 15.2   Period
of Stopped Work 33 15.3   Equitable Stopped Work Compensation 33 ARTICLE 16 -
LAWS AND REGULATIONS COMPLIANCE 33 16.1   General 33 16.2   Export and Other
Regulations 34   16.2.1   Compliance with Laws 34   16.2.2   Export Approvals 34
  16.2.3   Effects of Approvals 34   16.2.4   Required Permits 35   16.2.5  
Corrupt Practices 35   16.2.6   Boycott 35 16.3   Inter-Party Waiver of
Liability 35 16.3.1  Launch Services Agreement Inter-Party Waiver 35 16.3.2 
Indemnity Related to the Inter-Party Waiver of Liability 35 16.4    Type and
Government Approvals 36 16.5    Support Efforts 36 ARTICLE 17 – TERMINATION 37
17.1   Termination of the Agreement 37   17.1.1   Termination for Default 37  
17.1.2   Termination for [***] 37 17.2   Consequences of Default Termination 37
  17.2.1   Termination by Aireon for default of the Contractor 37   17.2.2  
Termination for Bankruptcy 38 17.3   Disposition of Work 38 ARTICLE 18 – GROUND
STORAGE 39 18.1   Storage. 39 18.2   Title and Risk of Loss 39 18.3  
Notification of Intention to Launch a Previously Stored Payload 39 ARTICLE 19 -
FORCE MAJEURE 39 ARTICLE 20 - DISPUTES RESOLUTION 40 20.1   Escalation 40 20.2  
Resolution by a Court of Law 40 20.3   Continuing Performance 40 20.4  
Injunctive Relief 40 ARTICLE 21 - GOVERNING LAW 40 21.1   Governing Law 40
ARTICLE 22 - LIMITATION OF LIABILITY 41 22.1   Disclaimer 41 22.2   Limitation
of Liability 41 22.3  Indemnification 41 ARTICLE 23 - AUTHORIZED REPRESENTATIVES
AND NOTICES 41 23.1   Authorized Representatives 41 23.2   Notices 42 ARTICLE 24
– ASSIGNMENT 42 24.1   Assignment Generally 42 24.2   Assignment to Affiliates
43 24.3   Assignment Due to Merger, Acquisition or Transfer of Assets 43

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

4

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

ARTICLE 25 - GENERAL PROVISIONS 43 25.1   Entire Agreement 43 25.2   Amendments
43 25.3   Severability 43 25.4   Interpretation 44 25.5   Relationship of the
Parties 44 25.6   Independent Contractors 44 25.7   Release of Information 44
25.7.1    Written Approval 44 25.7.2    Pre-Approval 44 25.8   Waiver, Amendment
or Modification 45 25.9   Survival 45 25.10   Independent Audit Rights and
Procedures 45 25.11   Parties Advised by Counsel 45 EXHIBIT A – STATEMENT OF
WORK 47 EXHIBIT B – PERFORMANCE SPECIFICATIONS 48 EXHIBIT C – MILESTONE PAYMENT
PLAN 49 EXHIBIT D - COMPLETION CERTIFICATION 50 EXHIBIT E – TERMINATION
LIABILITY SCHEDULE 51 EXHIBIT F - CONTRACT BACKGROUND INTELLECTUAL PROPERTY
SUBJECT TO CONTRACT ARTICLE 13 INTELLECTUAL PROPERTY 52 EXHIBIT G – TIME AND
MATERIAL RATE TABLE 53 EXHIBIT H – SAMPLE TASK ORDER FORMAT 54

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

5

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

PREAMBLE

 

This Products and Services Agreement (including as amended, modified or
supplemented from time to time hereafter, this “Agreement”) is entered into
between:

 

Aireon LLC (hereinafter referred to as "Aireon"), a limited liability company
organized in the state of Delaware, U.S.A., with offices located at 1750 Tysons
Boulevard, Suite 1400, McLean, Virginia USA 22102, and

 

Harris Corporation, Government Communications Systems Division organized in the
state of Delaware with offices located at 2400 Palm Bay Road NE, Palm Bay,
Florida 32905 USA (hereinafter referred to as “Contractor”). In this Agreement,
Aireon and Contractor shall each be referred to individually as “Party” and
collectively as the “Parties.”

 

PURPOSE

 

The purpose of this Agreement is to establish a set of terms and conditions
between Contractor and Aireon under which Contractor will sell to Aireon the
necessary products and services for the ADS-B Payload (“Payload”) Development as
defined in more detail in the attached SOW (Exhibit A) under this Agreement.

 

In consideration of the foregoing, and the mutual promises contained herein, the
Parties agree as follows:

 

ARTICLE 1 - DEFINITIONS

 

As used throughout this Agreement, the following terms when written with initial
capital letters shall have the meanings specified below. Capitalized terms used
in this Agreement that are not defined in this Article, but which are defined in
other Articles, the Exhibits, individual Task Order(s) and attachments
referencing this Agreement shall have the meaning specified therein.

 

a)         “Acceptance” means, for the relevant Deliverables, Aireon’s
acceptance in accordance with the terms set forth in Article 9, unless noted
otherwise in the SOW.

 

b)         “Actual Hours” means labor hours charged directly to work scope
associated with a directed change on a Time and Material basis.

 

c)         “ADS-B Payload” or “Payload” means the automatic dependent
surveillance-broadcast compliant payload that is to be manufactured by
Contractor and to be delivered to Aireon pursuant to this Agreement.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

6

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

 d)         “Aireon System” means a satellite-based global commercial aviation
monitoring service utilizing automatic dependent surveillance-broadcast (ADS-B)
technology, including any replacement system.

 

e)         “AIT Subcontractor” means the subcontractor that will be integrating
each Payload with a satellite.

 

f)         “Affiliate” means, with respect to the Parties, any company, firm,
joint venture, partnership, or other entity of which either party directly or
indirectly owns or controls the power to vote a majority of the voting rights or
over which either Party directly or indirectly has the power to exercise a
controlling influence.

 

g)         “Anomaly” means, with respect to a Payload on-orbit, a known
condition or occurrence that has or reasonably can be predicted to have an
adverse impact on the performance, reliability or Operating Life of the Payload
or result in such Payload failing to meet the requirements of this Agreement,
including the Statement of Work. An isolated (non-recurring) condition or
occurrence that does not adversely impact or cannot be reasonably predicted to
adversely impact the performance, reliability or Operating Life of a Satellite
shall not be considered an Anomaly.

 

h)         “Background Intellectual Property” means (i) with respect to
Contractor, any Contractor Intellectual Property (“IP”) incorporated in the
Deliverables, which is not Foreground IP, and (ii) with respect to Aireon, any
IP of Aireon that is reasonably necessary for Contractor’s performance under
this Agreement, which is not Foreground IP.

 

i)         “Background IP Rights” means intellectual property rights (“IPR”)
pertaining to Background Intellectual Property.

 

j)         “Business Proprietary Information” means information disclosed in
writing or graphic or model or machine readable form and prominently designated
and identified by the disclosing Party in writing as proprietary information at
the time of disclosure, with a suitable legend such as “Proprietary” or
“Business Proprietary” or substantial equivalent, or, if disclosed orally,
confirmed in writing by the disclosing Party within [***] after such disclosure.
Nothing shall be construed as Business Proprietary Information which is: (i)
published or otherwise becomes available to the public other than by breach of
this Agreement; (ii) rightly received by one Party hereunder from a third party
without confidential limitation; (iii) already known by the receiving Party;
(iv) independently developed by the receiving Party without use of the disclosed
information or breach of this Agreement; (v) approved for release by the
providing Party without confidential limitation; or (vi) disclosed by public
sale or disposition of software, circuits, apparatus, products or services of
the providing Party, where the Business Proprietary Information is readily
ascertainable from such software, circuits, apparatus, products or services
without experimentation, reverse engineering or other technical analysis,
without confidential limitations upon the receiving Party of such software,
circuits, apparatus, products or services as evidenced by competent written
proof to the receiving party.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

7

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

k)         “Conditional Acceptance” means Aireon’s conditional acceptance of the
Payload in accordance with the terms set forth in Article 9, unless noted
otherwise in the SOW.

 

l)          “Constructive Total Loss” shall have the meaning assigned to the
term “Constructive Total Loss” in Aireon’s Launch and In-Orbit Insurance policy
in place at the time of Launch. Aireon shall provide a copy of such definition
to Contractor after the issuance of such Launch and In-Orbit Insurance policy.

 

m)         “Customer Furnished Items” or “CFI” means all equipment, facilities,
documentation or other property that is required to be furnished to Contractor
by Aireon pursuant to this Agreement and/or any applicable Task Order.

 

n)         “Defect” means with respect to the Payload, any deviation,
discrepancy, non-conformance or failure to meet the applicable specifications of
this Agreement, including failures due to [***] which affects adversely the
operation or performance of a Payload. A deviation, discrepancy, non-conformance
or failure to meet the applicable specifications of this Agreement that does not
[***] or cannot be reasonably predicted to [***] shall not be considered a
Defect.

 

o)         “Deliverable(s)” means collectively any of the items, data,
documentation, Payloads, Products, Software or Services to be delivered pursuant
to the requirements of this Agreement and including the schedules, milestones,
pricing. the SOW, and/or any applicable Task Order, as may be amended from time
to time in accordance with the terms hereof.

 

p)         “Delivery” shall have the meaning set forth in Article 6.

 

q)         “Exploit” means, with regard to a Party’s use of Intellectual
Property, to reproduce, prepare derivative works of, modify, distribute, perform
publicly, display, make, have made, use, manufacture, import, offer to sell and
sell products, materials and services that embody any Intellectual Property
Rights in such Intellectual Property and otherwise fully use, practice and
exploit such Intellectual Property, and Intellectual Property Rights therein, or
to have any third party exploit such Intellectual Property, and Intellectual
Property Rights therein, on such Party’s behalf or for such Party’s benefit.

 

r)         "Final Acceptance" means Aireon’s final acceptance of the Payload in
accordance with the terms set forth in Article 9, unless noted otherwise in the
SOW.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

8

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

s)         “Foreground IP” of a Party means Intellectual Property developed,
created, conceived and/or reduced to practice by such Party [***]. The Parties
agree that Foreground IP, however DOES NOT include [***].

 

t)         “Foreground IP Rights” means IPR pertaining to Foreground IP.

 

u)         “Host” means Iridium Satellite LLC, with offices located at 1750
Tysons Boulevard, Suite 1400, McLean, Virginia 22102, and 2030 East ASU Circle,
Tempe, Arizona 85284.

 

v)         “Intellectual Property” or “IP” means trade secrets, know-how,
discoveries, improvements, inventions, technical data, documentation, designs,
information, concepts, formulas, APIs, methods or processes, specifications,
technology, Software and other works of authorship, know-how, patents and
patents invention certificates, copyrights, trademarks and mask works (including
any applications, reissues, continuations, continuations-in-part, revisions,
extensions and reexaminations thereof, foreign equivalents thereof and whether
or not patentable and whether or not reduced to practice), as well as all
Business Proprietary Information.

 

w)         “Intellectual Property Rights” or “IPR” means all associated rights
in and to, or in any way pertaining to Intellectual Property.

 

x)         “Launch” means, with respect to a Payload, intentional ignition
followed by lift-off.

 

y)         “Launch Site” means the location that will be used by a Launch
Services Provider for purposes of Launching Satellites.

 

z)         “Milestone Payment Plan” means Exhibit C to this Agreement.

 

aa)        “Milestone Success Criteria” means the criteria set forth in Appendix
B of the Statement of Work providing for the Milestone acceptance requirements
associated with the completion of a portion of the Work under this Agreement,
including the Delivery of any Deliverables or performance of relevant Services.

 

bb)        “NEXT System” means the next generation Iridium satellite-based
communications system comprised of the space segment, launch segment, subscriber
equipment segment, teleport network segment, system control segment, ground
gateway segment and all associated equipment, services, subsystems and system
upgrades.

 

cc)        “On-Orbit Payload Acceptance Plan and Procedures” the On-Orbit
Payload Acceptance Plan and Procedures Plan to be provided in accordance with
this Agreement, including the Statement of Work

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

9

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

dd)        “Operating Life” means, with respect to a Payload, the operating life
of any Payload extending through the earlier of [***] or [***].

 

ee)        “Other Payload” means any auxiliary payload that interfaces with the
ADS-B Payload provided on any satellite which is part of the NEXT System, other
than the Payload.

 

ff)           Payload Integration and Verification Plan” means the [***] to be
produced and delivered by Contractor in accordance with this Agreement,
including the Statement of Work.

 

gg)        “Payload Packaging, Shipment and Storage Plan” means the [***] to be
produced and delivered by Contractor in accordance with this Agreement,
including the Statement of Work.

 

hh)        “Performance Specification” means the applicable performance
specifications for the Payload which are set forth in Exhibit B, as required by
the Statement of Work, as such specification(s) may be amended from time to time
in accordance with the terms hereof.

 

ii)        “PPSRR” means Payload Pre-Integration and Ship Readiness Review as
further described in Article 8 herein.

 

jj)        “Products” means equipment and Software, including but not limited
to, all related components, materials, documentation and Services to be provided
by Contractor hereunder as more specifically defined in the SOW.

 

kk)         “Services” means all labor, support and necessary resources,
including but not limited to the design, development, engineering,
modifications, analysis, data, installation, integration, testing, simulators &
tools, program management, warranty, maintenance & support services, training
and any other services to be provided by Contractor hereunder as more
specifically defined in the SOW.

 

ll)         “Software” means computer software programs and software systems in
object code and source code form (including firmware, files, databases,
interfaces and documentation, and any third party Software sublicensed by
Contractor hereunder), as such Software is designed, developed, revised,
upgraded, updated, corrected, modified, and enhanced from time to time and/or
provided by Contractor hereunder.

 

mm)      “Statement of Work” or “SOW” means Exhibit A to this Agreement and/or
any applicable Task Order .

 

nn)        “Stop Work Order” means a written order from Aireon to Contractor
requesting Contractor cease, and cause its suppliers (as applicable) to cease,
performance of all or part of the work for the period specified in such order,
as such period may be extended in accordance with this Agreement, as set forth
in Article 15.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

10

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

oo)        “Task Order” means a written order which sets forth the scope of
work, specifications, requirements, Deliverables, prices, special terms and
conditions and other services as agreed to by the Parties. A Task Order shall
contain at least the information set forth in Exhibit H, unless agreed otherwise
by the Parties.

 

pp)        “Total Loss” shall have the meaning assigned to the term “Total Loss”
in Aireon’s Launch and In-Orbit Insurance policy in place at the time of Launch.
Aireon shall provide a copy of such definition to Contractor after the issuance
of such Launch and In-Orbit Insurance policy.

 

qq)        “Work” refers to the scope of work to be performed by Contractor
under or pursuant to this Agreement including without limitation any Services,
Deliverables, Work Product, or SOW.

 

rr)        “Work Product” means any scope of work, Statements of Work, Products,
Software, Services, Deliverables, specifications, milestones, or other work
arising under this Agreement, including any SOW.

 

ARTICLE 2 - TERM

 

The term of this Agreement shall commence on June 18, 2012 (“Effective Date”)
and continue for a term of [***] (the “Term”) unless extended by the mutual
written agreement of both Parties or unless terminated in accordance with
Article 17.

 

ARTICLE 3 - SCOPE OF AGREEMENT

 

3.1           Agreement Content and Order of Precedence

 

3.1.1        Content

 

The following documents are hereby incorporated into and made a part of this
Agreement with the same force and effect as the provisions as stated in this
Agreement.

 

Exhibit A  Statement of Work for ADS-B Hosted Payload Development supporting the
Iridium Global Aircraft Monitoring (IGAM) Project, Version [***] dated [***]
Exhibit B Performance Specification Exhibit C Milestone Payment Plan Exhibit D
Completion Certificate Exhibit E Termination Liability Schedule Exhibit F
Contractor Background Intellectual Property Exhibit G Time and Material Labor
Rate Table Exhibit H Sample Task Order Format

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

11

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

3.1.2        Order of Precedence

 

In the event of any inconsistency among or between the Articles and the
Associated Exhibits to this Agreement, such inconsistency shall be resolved by
giving precedence in the order of the parts as set forth below:

 

1.          The terms and conditions of this Agreement; and

2.          The Exhibits to this Agreement, in the order attached hereto.

 

3.2          Scope

 

Pursuant to this Agreement, Aireon will purchase from Contractor and Contractor
will sell to Aireon the necessary Products and Services in support of the
Payload Development as set forth in this Agreement and any applicable Task Order
issued hereunder.

 

3.2.1        Products, Software and Services

 

•Contractor shall provide the personnel, services, materials, equipment, and
facilities necessary to complete the requirements set forth in this Agreement,
including the SOW issued hereunder in a timely manner.

•Ensure the Payload provided by Contractor is in compliance with the [***] and
[***] and the reference documents in Section 2 of the Statement of Work (“SOW”).

•Perform the services set forth in the SOW in accordance with the requirements
of the SOW.

•Deliver the data items set forth in the SOW and identified in Table A-1
Appendix A (Contract Data Requirements List (CDRL) and perform all Payload
systems engineering, development, qualification and production services as
delineated in the SOW.

•Design, develop, produce and deliver eighty-one (81) Payloads for hosting on
Iridium NEXT satellites.

•Perform the services set forth in the SOW to include participation in the [***]
for the [***] at the time and in the manner to enable Aireon to fulfill its
obligations.

•Adhere to the SOW schedule for performance of Contractor's responsibilities in
Table 8-1 Proposed CLIN 001 Program Milestones and Milestone Reviews.

•Perform mutually agreed upon time and material services outside the scope of
the SOW at the hourly rates set forth in Exhibit G.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

12

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

•The Contractor will promptly inform Aireon of any circumstances that may cause
the Contractor to fail to meet the schedule set forth in the SOW and will keep
Aireon regularly apprised of its progress regarding the schedule set forth in
the SOW.

 

3.3           Associate Contractors, Cooperation

 

Contractor will work cooperatively and in good faith with third parties
designated by Aireon as Associate Contractors engaged in development of the
Payload, and when requested by Aireon shall, without limitation: (i) provide all
required support, technical assistance, communication, and all other cooperative
activities reasonably required by Aireon and/or such Associate Contractor for
the successful development of the Payload; (ii) expressly agree that relevant
Contractor Proprietary Information as described in Article 13, including all
schedule and technical design information but excluding financial or other
proprietary business information, may be made available by Aireon to Associate
Contractors, provided that the Associate Contractor shall have a need to know
such information for the purposes of their work for Aireon with respect to the
Payload and provided such Associate Contractors have previously agreed to
non-disclosure obligations no less restrictive than the requirements of Article
13 herein; and (iii) agree to use and protect the Proprietary Information of
Associate Contractors in accordance with the requirements of Article 13 herein
and as if such information was Aireon’s Proprietary Information.

 

3.4           Contractor Personnel

 

Contractor will assign only properly qualified and experienced personnel to the
Work contemplated under this Agreement. Contractor shall use reasonable efforts
to retain such personnel on the Work for its duration. At the reasonable request
of Aireon, Contractor will replace personnel who in Aireon’s good faith opinion
are not properly qualified and experienced to perform the Work contemplated
under this Agreement from the project team of any Work as soon as practicable.

 

3.5           Aireon Customer Furnished Items (CFI)

 

Aireon shall provide to Contractor Customer Furnished Items as required in the
SOW and/or in any applicable Task Order which CFI shall be adequate for its
required purpose. Aireon shall be responsible for timely making available to
Contractor the Aireon CFI in order to support Contractor’s performance in
accordance with the delivery schedule set forth in this Agreement. Unless
otherwise provided in a SOW and/or in any applicable Task Order, CFI shall also
be made available free of charge for Contractor’s use during the agreed period
of performance. Contractor shall assume risk of loss or damage to all Aireon CFI
during its period of use as provided for in the SOW and/or in any applicable
Task Order. Unless otherwise provided in a separate agreement, the CFI loaned to
the Contractor will remain the property of Aireon and the Contractor will return
such CFI in the same condition it was in when loaned to the Contractor upon the
completion of the Services or earlier upon Aireon’s request, ordinary wear and
tear excepted. The Contractor shall at all times during the duration of any such
loan period maintain in full force and effect adequate insurance to replace the
CFI and to protect both the Contractor and Aireon against claims for injury,
death, property damage, or other loss alleged to have arisen from the use of the
CFI. If the Contractor requires access to Aireon’s computer systems, networks
and infrastructure as required in the SOW (the “Assets/Systems”), if any, access
to such Assets/Systems is granted solely to facilitate the provision of the
Services, and is limited to those specific Assets/Systems, time periods, and
personnel designated by the Contractor as are separately agreed to by Aireon and
the Contractor from time-to-time. Access is subject to business control and
information protection policies, standards, and guidelines, as may be provided
by Aireon. Use of any other Assets/Systems is expressly prohibited. This
prohibition applies even when Assets/Systems which the Contractor is authorized
to access serves as a gateway to other Assets/Systems outside the scope of the
Contractor’s authorization. Use of Assets/Systems during other time periods or
by individuals not authorized by Aireon is expressly prohibited.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

13

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

ARTICLE 4 - PURCHASE OF OPTIONAL PRODUCTS AND SERVICES

 

4.1           Purchase of Optional [***] and [***]

 

Aireon may, at its sole option to be exercised by written notice to Contractor,
order Contractor to [***] up to [***], in accordance with the SOW. All other
terms not specified below relating to the performance of the Work associated
with the [***] shall be in accordance with the terms of this Agreement,
including the SOW.

 

a)Option Exercise. Aireon may exercise this option for [***]. Aireon’s order
shall indicate [***].

 

b)Period of Performance. Any additional [***] ordered pursuant to Article 4.1
will be [***].

 

c)Price. The price for any [***] ordered pursuant to Article 4.1shall be [***].

 

d)Payment. Payment for any [***] ordered under Article 4.1 shall be [***] which
may be adjusted depending on [***].

 

4.2           Option for [***]

 

In the event that Aireon notifies Contractor in writing of [***] in accordance
with this Agreement, including the SOW, Contractor agrees to provide to Aireon
[***].

 

ARTICLE 5 – PRICES AND TAXES

 

5.1           Firm Fixed Price

 

The total price to be paid by Aireon to Contractor for the Work to be performed
under this Agreement, including all of the Deliverable set forth in the
Statement of Work, shall be a total firm fixed price of One Hundred Fourteen
Million Seven Hundred Thousand U.S. dollars (U.S. $114,700,000.00) (the “Firm
Fixed Price”), to be paid in accordance with the Milestone Payment Plan. The
firm fixed price set forth above includes [***].

 

The options available under this Agreement and described in Article 4 are [***].
To the extent any of the options provided for under Article 4 are exercised,
[***] and the terms of this Agreement will be amended in accordance with Article
25.2.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

14

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

Notwithstanding any provision in this Agreement to the contrary, Aireon shall
not be obligated to pay Contractor any amount [***], for work performed under
the SOW, [***].

 

5.2           Time and Material Price

 

5.2.1           The Parties agree that Aireon may request the performance of
Services outside the scope of this Agreement during the performance of this
Agreement. Such Services will be performed only upon the mutual agreement of the
Parties of a Time and Materials (“T&M”) Task Order. Such Task Order will include
mutually agreeable labor category descriptions, hourly rates, and NTE Ceiling
Price.

 

5.2.2           Notwithstanding any provision in this Agreement to the contrary,
Aireon shall not be obligated to pay Contractor any amount in excess of the
total NTE Ceiling Price reflected herein, or any amendments hereto, for work
performed on a T&M basis under this Agreement, or termination costs in the event
this Agreement is terminated by Contractor for default. All travel, reimbursable
expenses and number of Contractor personnel traveling must be approved by
Aireon.

 

5.2.3           The Parties agree that this Article shall not be applicable to
changes that Contractor estimates to be greater than [***] as set forth in
Article 14.2.

 

5.3           Taxes

 

5.3.1           Contractor Tax responsibilities. The base contract price shall
include all applicable present and future taxes, including withholding taxes,
fees, levies and duties (“Taxes”) imposed by the US government or any political
subdivision thereof, in connection with Contractor’s performance of this
contract including Taxes in connection with the performance of any portion of
the Work by Contractor or Subcontractor (such as US corporate income tax,
withholding taxes, or individual tax due by the Contractor), in each case other
than present and future taxes, fees, levies and duties imposed on Aireon as a
result of Aireon accepting title, ownership or possession of any Deliverable
items under this contract (such as sales, use or similar taxes). The base
contract price includes any applicable Taxes present and future imposed on
Contractor’s acquisition of items and services from subcontractors and
suppliers, or the performance of any portion of the work by subcontractors or
suppliers wheresoever located in the performance of its obligations hereunder.

 

5.3.2           Aireon Tax Responsibilities. Aireon shall only be responsible
for applicable present and future taxes, fees, levies and duties, after or in
connection with the transfer of title to any and all equipment to Aireon, in
particular with respect to sales taxes. Provided, however, that Aireon may be
exempt from such taxes if Aireon provides Contractor with the appropriate
reseller certification or similar documentation as may be required by the
applicable state or municipality. In such case, Contractor shall not assess such
taxes on Aireon.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

15

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

ARTICLE 6 – DELIVERABLES AND SHIPPING TERMS

 

6.1           Deliverables and Performance Milestones

 

Product, Software, Services and Deliverables delivery dates and performance
milestones shall be specified in the SOW and/or in any applicable Task Order.
The Contractor shall complete each project (as such term is defined in the
applicable Statement of Work) in accordance with the schedule set forth in the
applicable Statement of Work, unless Aireon gives the Contractor a written
extension of time. The Firm Fixed Price includes shipment of the [***] and
eighty-one (81) Hosted Payloads in reusable shipping containers. The reusable
shipping containers are to be returned by Aireon and available to the Contractor
within [***] calendar days after the delivery of each shipset in order to
support the Contractor’s delivery schedule.

 

6.2           Shipment Terms

 

Unless otherwise specified in the SOW or directed in writing by Aireon,
“Delivery” of the Products, Software, and Services made by Contractor to Aireon
shall be packaged or delivered in accordance with industry standards and shipped
via ground transportation to an Aireon-designated destination (INCOTERMS [***]
basis. The foregoing notwithstanding, title and licenses to the Software shall
not pass to Aireon in conjunction with passage of title to the equipment, only
title to the media containing the Software it being understood that title and
licenses to the Software shall be governed by the Intellectual Property
provisions of this Agreement. For the sake of clarity, if Aireon directs
Contractor to ship the Qualification Payload and/or Payload Simulator to [***],
Aireon will be the exporter of record and Contractor will be responsible for
shipment to the designated non-U.S. location and bear the risk of loss.

 

6.3           Payload Packaging, Shipment and Storage Plan

 

The Contractor shall deliver a Payload Packaging, Shipment and Storage Plan
[***] for Aireon approval in accordance with the SOW. This plan shall define the
requirements, processes and procedures for the preservation, packaging,
handling, shipment, and storage of Payloads and support equipment to the Iridium
NEXT satellite assembly, integration and test (“AIT”) integration location and
during transit between locations. All electrostatic discharge sensitive material
shall be packaged in ESD-shielding in accordance with Aireon's preferred
method/standard (i.e., EIA-541). Packaging constituents shall not contain amine
based or ionic antistatic chemistry. All pink-poly is prohibited unless
otherwise approved in advance by Aireon.

 

The Contractor shall provide details of the specific Payload inspections and
tests and frequency of such inspections and tests while a Payload is in
Contractor storage within the production facility as well as recertification
inspections and tests of a Payload after coming out of storage and prior to
shipment to the NEXT assembly, integration and test facility.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

16

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

ARTICLE 7 - PAYMENTS AND INVOICES

 

7.1           Timing of Payments

 

Payments under this Contract shall be made as follows:

 

7.1.1         General

 

All payments due by Aireon to Contractor shall be invoiced in accordance with
the Milestone Payment Plan and this Article 7.1. Payments associated with any
Options exercised by Aireon shall be invoiced in accordance with the relevant
payment plan for such Option(s) and Article 5.1.

 

7.1.2         Milestone Payments

 

Contractor shall be entitled to invoice Aireon immediately after completion of
all of the following: (i) Contractor completion of an applicable milestone in
accordance with the SOW, and (ii) Aireon’s written Acceptance of such milestone
in accordance with Article 8 (unless agreed otherwise). A milestone shall not be
regarded as completed, and no payment shall be made, until all the effort
relevant to that milestone and all previous milestones (applicable to payment
milestones 5 through 26) have been completed, documented and delivered to Aireon
in accordance with the SOW specifications and requirements and Acceptance has
been confirmed by Aireon in accordance with Article 8. Contractor invoices for
[***] will be submitted [***].

 

7.1.3        Time and Material Payments and Funding

 

Task Orders established on a time and materials basis shall have authorized
not-to-exceed level of budget funding and Contractor agrees to use reasonable
efforts to perform the work specified in the Task Order within such funding
allotted. If at any time Contractor has reason to believe that the hourly rate
payments and material costs which will accrue in the performance of the Task
Order in the next succeeding [***] days, when added to all other payments and
costs previously accrued, will exceed [***] percent ([***]%) of the funding
allotted in the Task Order, Contractor shall immediately notify Aireon to that
effect giving the revised estimate of the total price to Aireon for the
performance of the Task Order, together with supporting reasons and
documentation.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

17

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

7.1.4        Early Completion of Milestones

 

In the event that Contractor delivers early, Aireon may elect to pay the
associated milestone(s) at the time of delivery dependnent on available funding.

 

7.2          No Waiver

 

Payments made under this Agreement shall not waive any rights, either expressed
or implied, as may exist as part of this Agreement, including but not limited
to, Aireon’s right to hire an independent auditor as specified in Article 25.10.

 

7.3         Terms of Payment

 

Provided that Acceptance of the applicable Work Product has occurred, payment
shall be made via Electronic Funds Transfer (EFT) by Aireon in total within
[***] business days after Aireon’s receipt of Contractor’s valid and correct
invoice.

 

EFT Payments shall be made to:

 

[***]

 

In the event Aireon does not make a payment on the due date, interest will
accrue daily at an annual rate of [***] on balance due.

 

7.4          Invoicing Instructions

 

All invoices and supporting payment documents shall be clearly marked with the
applicable SOW and shall be sent to the following address for payment:

 

[***]

 

7.5          Disputed Amounts

 

In the event Contractor submits an invoice to Aireon that is incomplete, the
Deliverable has not been delivered, a milestone has not been completed or an
invoice billing amount is inaccurate or not in accordance with the requirements
of this Agreement, Aireon shall so notify Contractor in writing within [***]
business days of receipt of said invoice or payment obligation or, to the extent
that the basis for a disputed invoice could not have been reasonably ascertained
within [***] business days then within a reasonable time after the basis for
such disputed invoice should have been reasonably apparent to Aireon. Such
notification shall state in reasonable detail the Agreement requirements
associated with the applicable Deliverable item or milestone that have not been
met. Upon correction of the noted discrepancy or discrepancies and delivery or
completion of the milestone in accordance with this Agreement, the invoice shall
be reinstated for payment. Failure to pay any amount subject to a reasonable
good faith dispute shall not constitute a material breach under this Agreement
until such underlying dispute is resolved by the Parties.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

18

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

7.6           Failure to Pay

 

Aireon’s failure to timely make payment in full on the Due Date(s) will
constitute a material breach of this Agreement, and will result in Contractor
having all rights and remedies available under this Agreement (which the parties
understand and agree will include the right to stop work in Contractor’s
discretion and the right to exercise the conversion option outlined below in
Article 7.7) at law or in equity. Prior to any stop work resulting from a
delayed payment, Contractor will work with Aireon toward a mutually acceptable
resolution of delayed payments which, if needed, shall involve discussions
between each Party’s senior management. More specifically, a panel of two senior
executives of Harris and Aireon agree to meet within [***] days of receiving an
invoice, in person or by teleconference, and confer in an effort to resolve
anticipated non-payment issues. Each Party’s executives will be identified by
notice to the other.

 

7.7          Payment in Iridium Services

 

In the event Aireon fails to timely make its initial or any other later payment
in accordance with the terms of this Agreement, Aireon shall [***] take action
to procure from Iridium Satellite LLC prepaid credits for services offered by
Iridium (e.g., voice, data, open port, etc) in the disputed amount (credits)
owed by Aireon to Contractor. The amount of Iridium Services to be transferred
to Contractor shall equal the portion of the Unpaid Amount [***] up to ten
million ($10,000,000) U.S. dollars. The credits will reflect the use of [***]
and the Agreement will permit [***]. In addition, Aireon will also procure for
Contractor the right to [***]; provided, however, that [***]. Aireon agrees that
it will use its best efforts to negotiate and present to Contractor a fully
[***] between [***] that reflects [***] within [***] of the [***] with the
understanding that, notwithstanding the above, a [***] shall be presented to
[***] no later than [***] from the[***] of this Agreement.

 

Alternatively, upon [***], Aireon may present [***] between [***] in which
[***].

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

19

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

ARTICLE 8 – PAYLOAD PRE-INTEGRATION AND SHIP READINESS REVIEW AND DELIVERY

 

Contractor shall perform the following tests and reviews:

 

8.1             Payload Pre-Integration and Ship Readiness Review (PPSRR)

 

8.1.1           Contractor to Conduct a Review of each Payload Prior to Shipment

 

Contractor shall conduct a detailed and comprehensive review of each Payload
prior to Contractor’s shipment of the Payload [***]. This review shall be
conducted in accordance with the terms of this Article 8 and the Statement of
Work (a “Payload Pre-Integration and Ship Readiness Review or “PPSRR”).
Contractor shall not ship or otherwise deliver to Aireon a Payload until such
PPSRR has been satisfactorily completed.

 

8.1.2           Time, Place and Notice of PPSRR

 

The PPSRR shall take place at [***] or [***]. Contractor shall notify Aireon in
writing on or before [***] prior to the date that the Payload(s) will be
available for the PPSRR, which shall be the scheduled date for commencement of
such PPSRR. If Aireon cannot attend the PPSRR on such initially scheduled date,
Contractor shall reasonably accommodate Aireon’s scheduling requirements.

 

8.1.3           Conduct and Purpose of PPSRR

 

The PPSRR shall be conducted during normal business hours and in accordance with
the terms of this Article 8 and the Statement of Work. The purpose of the PPSRR
shall be to: (i) review test data and analyses for the Payload; (ii) demonstrate
to Aireon’s satisfaction that [***]; (iii) demonstrate to Aireon’s satisfaction
that [***]; (iv) determine whether the Payload meets the applicable Performance
Specification requirements (except those that have been waived pursuant to
Article 8.1.4 below) and is therefore ready for Delivery.

 

8.1.4           Waivers and Deviations

 

Contractor shall submit to Aireon, or Aireon may propose to Contractor, any
request for a waiver of, or deviation from, provision(s) of the [***]. Aireon
shall consider each such request in good faith in accordance with industry
standard practices. A request for waiver or deviation shall be deemed granted
only if it has been approved in writing by Aireon. Each such waiver or deviation
approved by Aireon shall be deemed an amendment to the applicable [***] only
with respect to such specified [***], permitting such waiver thereof, or
deviation therefrom, effective on or after the date of such approval for such
[***] or [***]. In the event that Aireon approves any waiver or deviation that
has an impact or is reasonably expected to have an impact on the [***], Aireon
shall be entitled to [***] with respect to such waiver to be negotiated in good
faith by the Parties.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

20

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

8.1.5           PPSR Inspection

 

Contractor shall permit [***] pursuant to this Article 8.1.5; provided, however,
that the provisions of Article 12.1 and Article 16 shall apply to any such
[***]. At Aireon’s request, the Contractor shall reasonably accommodate [***] on
a case by case basis subject to requirements of Article 16.

 

8.1.6           PPSR Results

 

In the event that the PPSRR demonstrates to Aireon’s satisfaction that [***],
Aireon shall provide written confirmation to Contractor within [***] after
Aireon receives written notice of completion of the PPSRR from Contractor) of
its [***] (it being expressly understood that such [***]), and the Payload(s)
shall be deemed ready for shipment to the facilities of the AIT Contractor.

 

In the event that such PPSRR discloses that the [***], Aireon shall provide
written notification thereof [***] to Contractor within [***] after Aireon
receives written notice of completion of the PPSRR from Contractor, which
written notification shall state [***]. Contractor shall promptly [***] to
demonstrate to Aireon’s satisfaction [***], after which Aireon within the
applicable time frame specified above shall provide [***] or [***] (it being
expressly understood that any such [***]. Contractor shall be required to repeat
the process described in this Article 8.1.6 until Aireon provides Contractor
with a confirmation pursuant to the requirements of this Article 8.1.6, unless
otherwise agreed by the Parties. Aireon shall not unreasonably withhold or delay
giving its notification hereunder.

 

Upon receipt of Aireon’s confirmation in accordance with this Article 8.1.6,
Contractor shall provide, with respect to each applicable Payload, a
certification to Aireon in accordance with the form attached as Exhibit D, Form
of Contractor Payload Pre-Shipment Review Completion Certificate. Thereafter,
Contractor shall [***] in accordance with [***].

 

8.1.7           Inspection Costs Borne by Aireon

 

All costs and expenses incurred by Aireon and its agents in the exercise of its
inspection rights under this Article 8, including travel and living expenses,
shall be borne solely by Aireon.

 

8.1.8           Correction of Deficiencies after PPSRR

 

If at any time following completion of PPSRR of a Payload and prior to Launch,
it is discovered that [***] or otherwise fails to meet the requirements of
Article 8, as may be modified as of such time pursuant to Article 8.1.4,
Contractor shall correct, within the shortest time possible [***] in accordance
with the applicable terms of this Contract, including the Statement of Work, at
its own expense, and Contractor shall, on a reasonable efforts basis, [***].

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

21

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

ARTICLE 9 – ACCEPTANCE

 

9.1           Acceptance of Products and/or Work

 

Acceptance of the Products and/or Work by Aireon and/or its designee, including
but not limited to all related development, design, Services, Software and
documentation, shall occur only upon (i) Contractor furnishing the Products
and/or Work to Aireon at the delivery location specified in this Agreement and
(ii) completion of Acceptance testing in accordance with the test plan to be
mutually developed by the Parties and approved by Aireon in writing that the
Product and/or Work is furnished in a condition fully conforming to the
provisions, specifications and requirements of this Agreement and the SOW. If
there is no test plan to be mutually developed by the Parties and approved by
Aireon, then acceptance testing will be to the reasonable satisfaction of
Aireon. If the Product and/or Work fail to meet the Acceptance requirements set
forth in the SOW, Aireon shall, within [***] business days, notify Contractor in
writing in which respects the Product and/or Work is defective. Contractor shall
promptly correct the defects referred to therein and notify Aireon that the
corrections have been made. The provisions of this Article 9.1 shall thereafter
apply to the corrected Products and/or Work.

 

9.2           Acceptance of Payload

 

Conditional Acceptance of each Payload shall occur when Contractor demonstrates
satisfaction of success criteria upon completion of the payload acceptance
testing at Contractor’s facility for each Payload in accordance with the
requirements of the SOW. Final Acceptance shall occur upon successful on-orbit
acceptance testing and checkout in accordance with the On-Orbit Payload
Acceptance Plan and Procedures, in conjunction with the on-orbit checkout
milestone payment.

 

9.3           Acceptance of Services

 

Acceptance of Services, including but not limited to, maintenance, training and
engineering support, pursuant to this Agreement shall occur following
Contractor’s completion of the applicable Services specified and delivered and
upon Aireon’s verification that such Services are in conformance with the
requirements of the SOW unless agreed otherwise by the Parties.

 

9.4           Acceptance of Documentation

 

Acceptance of documentation shall occur as specified in Article 9.1 above.
However, approval by Aireon of certain documentation as required by the SOW
milestone Deliverables shall occur when such approval has been granted in
writing by Aireon. Aireon shall notify Contractor in writing of its approval, or
rejection, or comments to such Documentation within [***] business days after
receipt of such documentation by Aireon unless agreed otherwise by the Parties.
Contractor will reply within [***] business days or sooner with a revised CDRL
incorporating the comments.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

22

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

9.5           Inspection Not Acceptance

 

The inspection, examination, or observation by Aireon with regard to any portion
of Work Products produced under this Agreement shall not constitute any
Acceptance thereof, nor shall it relieve Contractor from fulfilling its
contractual obligations hereunder.

 

9.6           Non-Release of Warranty Obligations Upon Acceptance

 

In no event shall Contractor or its suppliers be released from any of its
warranty obligations applicable to any Deliverable as a result of such
Deliverable having been accepted as set forth in this Article 9 or the SOW.

 

9.7           Aireon Recommendations

 

The Contractor shall in good faith consider any recommendations of Aireon as to
any aspect of the Work to be performed hereunder, but for the avoidance of
doubt, the Contractor will remain solely responsible for the performance of the
Work in accordance with the requirements of this Agreement, including the SOW
and specifications, except as set forth in a Change Order in accordance with
Article 14.

 

ARTICLE 10 – TRANSFER OF TITLE AND RISK OF LOSS

 

10.1         Payload

 

Title to a Payload shall pass from Contractor to Aireon after the Payload has
successfully achieved Conditional Acceptance at Contractor’s facility. Risk of
loss or damage for a Payload shall pass from Contractor to Aireon after the
Payload has been delivered to a location as directed by Aireon.

 

10.2         Deliverables Other Than the Payload

 

Title to and risk of loss or damage for the Deliverables other than the Payloads
shall pass from Contractor to Aireon upon Acceptance thereof pursuant to Article
9. Aireon’s rights in and to data and documentation (including, without
exception, deliverable Software and Software integrated into hardware) are as
set forth in Article 13.2.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

23

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

ARTICLE 11 - GENERAL WARRANTIES AND REPRESENTATIONS

 

11.1           Products and Services Warranty

 

Contractor at no additional cost to Aireon, warrants that the Products and
Services Deliverables covered by this Agreement (i) will conform to the
requirements, design and specifications and to drawings, samples or other
descriptions referred to in the SOW, (ii) will be free from defects in material
and workmanship, (iii) to the extent that the Contractor knows or has reason to
know of the purpose for which the Work, Products, Software, and Services
Deliverables are intended, will be fit and sufficient for such purpose. This
warranty shall extend for a period of eighteen (18) months from the date of
Conditional Acceptance or up until the time of launch, whichever event occurs
first (the “Warranty Period”). Notwithstanding the above, the warranty for
software services performed under 11.3 below shall extend for a period of [***]
from the date that such services are performed by Contractor and accepted by
Aireon.

 

11.2            Defects and Nonconforming Remedies

 

During the warranty period, if the Products and Services delivered hereunder do
not meet the warranties specified herein, Contractor shall, at Contractor’s
discretion and cost, correct, repair, or replace the defective or nonconforming
Products and Services Deliverables. If Contractor fails to, or refuses to
correct, repair, or replace the defective or nonconforming Product and Services
Deliverable under this Article 11, Aireon shall at its discretion, be entitled
to (i) an equitable reduction in the price of such defective or nonconforming
Product or Software Deliverable and such price reduction shall be remitted
promptly by Contractor to Aireon, or (ii) have the defect repaired or replaced
by a third party in which case Contractor shall be liable for the cost of
repairing or replacing the Contractor’s Product and Service with a similar
Product and Service from such third party, (iii) terminate this Agreement and
pursue any available remedy at law or in equity.

 

11.3            Payload Defects and Anomalies

 

11.3.1           Notification

 

If at any time during the Term of this Agreement, it is discovered that a
Payload has a Defect or is experiencing an Anomaly, Contractor shall be notified
in writing by Aireon and Aireon shall provide to Contractor for the purpose of
the investigation all reasonably available data and information related to the
Payload.

 

11.3.2           Investigate and Correct

 

Contractor shall investigate any Payload Anomaly or Defect occurring on any
Payload after Launch and during the period set forth in Article 11.3.1, whether
known to it or as notified in writing by Aireon, and shall correct such Anomaly
or Defect as promptly as possible in accordance with the Payload Anomaly
resolution support services set forth in the Statement of Work. Such corrective
measures shall be conducted to resolve Defects or Anomalies that are resolvable
by on-ground means, including software patches or updates, or transmission by
Contractor of commands to the Payload to eliminate or mitigate any adverse
impact resulting from any such Anomalies, to establish work-around solutions, or
to otherwise resolve such Defects or Anomalies that are resolvable. Contractor
shall coordinate and consult with Aireon concerning such on-ground resolution of
Defects or Anomalies in any Launched Payload.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

24

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

11.3.3         Warranty Exclusions

 

THIS WARRANTY DOES NOT APPLY IF THE HARDWARE AND/OR SOFTWARE DELIVERED HEREUNDER
(A) HAS BEEN ALTERED OR MODIFIED, EXCEPT BY SELLER; (B) HAS NOT BEEN INSTALLED,
OPERATED, REPAIRED, OR MAINTAINED IN ACCORDANCE WITH INSTRUCTIONS PROVIDED BY
SELLER; (C) HAS BEEN SUBJECTED TO ABNORMAL PHYSICAL OR ELECTRICAL STRESS BEYOND
LIMITS SPECIFIED IN THE SOW AND/OR SPECIFICATIONS, MISUSE, NEGLIGENCE, OR
ACCIDENT.

 

11.4         Other Agreements

 

Contractor represents that Contractor is subject to no agreement which in any
manner would interfere with Aireon's ownership or other property or license
rights, including Intellectual Property Rights as granted with respect to the
Products, Services and/or Deliverables provided under this Agreement.

 

11.5         Software Warranty

 

In addition to the warranties set forth in this Article 11, Contractor further
represents and warrants that, under this Agreement, (i) all Software delivered
hereunder is free of viruses or similar items as verified by testing such
Software using commercially reasonable anti-viral software; (ii) it will not
knowingly introduce into any delivered Software, without Aireon’s prior written
approval, any code that would have the effect of disabling or otherwise shutting
down all or any portion of the delivered Software or any other software,
computer or technology of Aireon; and (iii) it will not seek to gain access to
the work through any special programming devices or methods, including trapdoors
or backdoors, to bypass, without Aireon’s prior written approval, any Aireon
security measures protecting the work.

 

11.6         Title

 

Contractor represents and warrants that it shall provide [***] title to all
[***] for which title shall pass to Aireon free and clear of [***], in
accordance with the terms of this Agreement. Contractor shall not grant to third
parties any lien, encumbrance or security interest of any nature on any [***].

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

25

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

11.7         Intellectual Property Warranty

 

The Contractor represents and warrants that: (a) Contractor will not, in
providing Services or Deliverables, [***]; (b) all Work Product delivered under
this Agreement shall be free and clear of any liens, [***] of others; (c)
Contractor is not bound by the terms of [***] to [***] which may be used in the
course of his relationship with Aireon or to [***]; (d) Contractor’s execution
of this Agreement, relationship with Aireon and performance under this Agreement
shall not constitute [***]; and (e) the exercise of Aireon of the rights granted
by this Agreement and use of the Work Product and Products will not [***]
(collectively, (a) through (e) the “IP Warranty”).

 

ARTICLE 12 - FACILITIES ACCESS AND INSURANCE

 

12.1      General Facilities Access

 

Subject to the terms set forth herein, and in compliance with applicable export
laws, as well as Aireon and Contractor’s normal and customary safety and
security regulations and practices (or, if applicable, those of a third party
supplier), Aireon and Contractor shall be allowed to access the other’s
facilities as required to perform the Work unless agreed otherwise and such
agreement will not be unreasonably denied. Such access shall be upon reasonable
prior written notice on a non-interfering basis and shall occur during normal
working hours or at such other hours as Work is being performed.

 

12.2      Site Access

 

The Contractor shall provide to Aireon and/or its designated representatives
on-site access to the Contractor’s facilities being used for the performance of
the Work required under this Agreement for review of technical, manufacturing,
and schedule status. The Contractor shall provide unescorted access to
Contractor-provided Aireon office space and Contractor common areas. The
Contractor shall also provide access to technical areas consistent with
Contractor security policies

 

12.3        Access to Work in Process

 

Subject to the terms set forth herein, and in compliance with applicable export
laws, as well as Aireon and Contractor’s normal and customary safety and
security regulations and practices (or, if applicable, those of a third party
supplier) Aireon’s employees and/or personnel of Aireon’s associate contractor
shall be allowed access to all Work being performed at Contractor’s or any
subcontractor’s facility for the Product and other Deliverable items for the
purpose of observing the progress of such Work in accordance with the
requirements of this Agreement, including the SOW. Such access shall be upon
reasonable prior written notice on a non-interfering basis and shall occur
during normal working hours or at such other hours as Work is being performed.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

26

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

12.4       Residency

 

Aireon reserves the right to station full-time personnel at the Contractor’s
facility as it deems necessary. These residents may be Aireon employee or its
designated representatives. The Contractor shall supply suitable office
facilities for Aireon residents, in accordance with this Agreement to enable
monitoring of the Work performed under this Agreement. These residents shall
have free and unrestricted access to the Contractor’s facilities associated with
the execution of this Agreement. The office facilities shall contain
unrestricted access to the internet and external telephone lines.

 

12.5     Insurance

 

The Contractor shall obtain and maintain, at its own expense, insurance coverage
against all risks of loss, including earthquake and other natural disasters, and
damage to or loss or destruction of any portion of the work or any Deliverable
and/or its components in an amount sufficient to cover the greater of: (a) the
Contractor’s full replacement value of each Deliverable; or (b) the amounts paid
by Aireon with respect to such Deliverable. Such insurance shall provide: (i)
coverage for all activities associated with performance of the work at
Contractor’s facilities; (ii) coverage for removal of debris, and insuring the
structures, machines, equipment, facilities, fixtures and other properties
constituting part of the project, (iii) transit coverage, including ocean marine
coverage (unless insured by the supplier), and (iv) off-site coverage for any
key equipment. Prior to commencing the work and whenever requested by Aireon,
Contractor agrees to furnish to Aireon certificates of insurance evidencing that
insurance required under this Article is in full force and effect. Contractor
agrees to notify Aireon in advance of any change to any material terms and
conditions of said policies of insurance which are relevant to this Agreement,
and, if any such change is made without Aireon’s consent (not to be unreasonably
withheld), Contractor shall be obligated to procure supplemental insurance
coverage, subject to availability, to comply with the insurance obligations set
forth above. Contractor shal provide certificates of insurance evidencing the
above coverage is in place.

 

12.6      Contractor Insurance Support

 

Contractor, at no additional charge to Aireon, shall furnish Aireon with such
information regarding a Payload as is requested by the insurers and as is
customary and normal to support and assist Aireon in obtaining and maintaining a
Launch and In-Orbit Insurance Policy including but not limited to: (i) providing
a comprehensive presentation package on the Aireon System, including the
Payloads, suitable for presentation to the space insurance brokers, underwriters
or consultants; (ii) supporting Aireon with all necessary presentations (oral,
written or otherwise), including attendance and participation in such
presentations where requested by Aireon; (iii) providing on a timely basis all
reasonable and appropriate technical information, data and documentation; (iv)
providing documentation and answers to insurer and underwriter inquiries; and
(v) obtaining any agreements and other approvals that are required (e.g., those
agreements and approvals required pursuant to Article 16.2.4) for Aireon’s
potential insurance providers to have access to all information required by such
potential providers.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

27

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

  

The Contractor shall ensure that full disclosure is made through the brokers to
those insurance underwriters providing insurance cover in respect of any risk
relating to this Agreement to the extent required and subject to appropriate
confidentiality safeguards and compliance with governmental export control and
security laws, regulations, policies and license conditions.

 

Notwithstanding Article 13.1 and Article 25.7, but subject to Article 16, Aireon
may disclose this Agreement to its insurers, provided that Aireon has entered
into binding agreements with such insurers that limit the disclosure and use of
such Agreement on terms comparable to those contained herein.

 

12.7 Contractor Claims Support

 

Subject to Article 16 and Article 13.1, Contractor shall cooperate with and
provide reasonable and customary support to Aireon in making and perfecting
claims for insurance recovery and as to any legal proceeding as may be brought
by Aireon associated with any claim for insurance recovery. Contractor shall
furnish Aireon with any information that may be reasonably required to prepare
and present any insurance claim.



 

ARTICLE 13 - INTELLECTUAL PROPERTY

 

13.1 Proprietary Information

 

13.1.1 Transmittal of Proprietary Information

 

Aireon desires to transmit to Contractor certain Proprietary Information
relating to the Aireon System; and Contractor desires to transmit to Aireon
certain Proprietary Information of Contractor in connection with its performance
under this Agreement. The receiving Party agrees to maintain the confidentiality
of the disclosing Party’s Proprietary Information and not disclose such
information to any third party, except as authorized by the disclosing Party in
writing, for a period of [***].

 

13.1.2 Use of Proprietary Information


The receiving Party shall use Proprietary Information of the disclosing Party
only for [***] or [***] granted by the disclosing Party to the receiving Party
under this Agreement and for no other purpose.







 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

28

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 













13.1.3 Protection of Proprietary Information

 

The receiving Party agrees to restrict disclosure of the disclosing Party’s
Proprietary Information to any person or entity except to its employees,
Affiliates, subcontractors, agents or contractors (who are not direct
competitors of the Disclosing party), who [***], and who [***]. The receiving
Party agrees that such Proprietary Information shall be [***], but in no event
[***]. Receiving Party’s shall also specifically inform and train their
employees of their obligations under this Article 13.



 

Proprietary Information received by a Party may be subject to U.S. export laws
and regulations and shall not be exported directly or indirectly by the
receiving Party, except as provided in Article 16. The receiving Party agrees
that the disclosing Party’s Proprietary Information is and shall at all times
remain the property of the disclosing Party. The receiving Party further agrees
that, except as expressly provided herein, no grant under the disclosing Party’s
Intellectual Property Rights is hereby given or intended, in this Article
13.1.3, including any license implied or otherwise.

 

13.1.4 Return of Proprietary Information

 

Upon termination of this Agreement, all Proprietary Information transmitted to
the receiving Party by the disclosing Party in [***], and any copies thereof
made by the receiving Party shall be destroyed or, at the disclosing Party’s
written request, returned to the disclosing Party, except that the receiving
Party shall be entitled to retain [***] in order to [***]. This shall not apply
for such information which has been retained by the other Party in order to
enjoy the user rights granted hereunder.

 

13.1.5 Confidentiality Exceptions

 

Notwithstanding the foregoing, the provisions of Article 13.1 shall not apply to
Proprietary Information that (a) is publicly available or in the public domain
at the time disclosed; (b) is or becomes publicly available or enters the public
domain through no fault of the recipient; (c) is rightfully communicated to the
recipient by persons not bound by confidentiality obligations with respect
thereto; (d) is already in the recipient’s possession free of any
confidentiality obligations with respect thereto at the time of disclosure; (e)
is independently developed by the recipient; or (f) is approved for release or
disclosure by the disclosing Party without restriction.

 

13.1.6 Disclosure to a Court

 

Notwithstanding anything in this Agreement to the contrary, either Party may
disclose Proprietary Information in response to an order of a court or other
governmental body or is otherwise required by law or regulation to be disclosed,
provided that the Party making the disclosure pursuant to the order shall first
have given notice to the other Party and made a reasonable effort to obtain a
protective order.





 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

29

 





 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

13.2 Intellectual Property Rights

 

13.2.1. Background Intellectual Property

 

All Background Intellectual Property and all Background IP Rights which are (a)
created, acquired or otherwise obtained [***], or (b) developed [***], shall
remain the sole and exclusive property of the Party who developed and owned such
Background Intellectual Property and Background IP Rights. Contractor hereby
grants to Aireon a fully-paid, royalty-free, worldwide, non-exclusive, license
right to, either directly, or through its duly authorized agents,
representatives, and subcontractors, [***] any of Contractor’s Background IP
Rights and Background IP provided, delivered, or utilized under this Agreement
for [***]. Except as provided in Article 13, no other rights expressed or
implied are granted to Contractor’s Background IP. The Contractor’s Background
IP is detailed in Exhibit F of this Agreement. The Parties agree that, if
necessary, Exhibit F may be updated as needed during the Term of the Agreement.

 



Aireon agrees that a violation of this License would cause irreparable injury to
Contractor, and that Contractor shall be entitled, in addition to any other
rights and remedies it may have, at law or in equity, to seek an injunction
enjoining and restraining Aireon from doing or continuing to do any such act and
any other violations or threatened violations this License.

 



THE PARTIES AGREE THAT THE INTELECUTAL PROPERTY LICENSES HEREIN TERMINATE IF THE
PARTIES TERMINATE THIS AGREEMENT PURSUANT TO ARTICLE 17. UPON TERMINATION,
CONTRACTOR SHALL HAVE THE RIGHT TO [***], AND AIREON SHALL IMMEDIATELY [***] AND
[***].

 

For purposes of clarity, Contractor acknowledges and agrees that Aireon retains
ownership of: (a) all of Aireon’s Proprietary Information; and (b) any [***];
and (c) Aireon Background IP and Background IP Rights (“Aireon Property”). No
right or license in such Aireon Property is granted to the Contractor regarding
such Aireon Property, except as necessary to perform the Contractor’s
obligations under this Agreement.

 



13.2.2 Foreground IP ([***] Ownership and License)

 

Aireon and Contractor agree that all Foreground IP created by, or on behalf of,
Contractor whether or not patentable, shall be [***].

 



All Foreground IP shall constitute [***]. If [***] may be entitled to claim any
other ownership interest in any of the Foreground IP, [***] hereby [***], under
patent, copyright, trade secret and trademark law, in perpetuity or for the
longest period otherwise permitted by law. [***] agrees to grant to [***] a
fully paid, royalty free, non-exclusive, world-wide, irrevocable (except [***])
and non-transferable right and license to use Foreground IP, with right to
sublicense such right and license to Use to its Subcontractors/Affiliates only
to the extent necessary to (i) [***] and (ii) [***]. No other right or license
in such Foreground IP is granted to [***] without the prior written consent of
[***].







 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

30

 





 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

13.2.3 Additional Assistance to [***]

 







To the extent of the rights assigned herein, [***] will sign any necessary
documents and will otherwise reasonably assist [***], at [***] expense, in
obtaining [***]. [***] will sign any necessary documents and will otherwise
assist [***], at [***] expense, in [***]. At no additional cost except for
reasonable out-of-pocket expenses, [***] shall execute any documents reasonably
requested by [***] and shall perform any and all further acts reasonably deemed
necessary or desirable by [***] to [***]. If [***] fails to do so, [***] hereby
authorizes [***]. [***] agrees to obtain [***], from any subsidiary,
subcontractor, or employee who creates, either in whole or part. [***] shall not
[***] covering any of the [***].



 

13.2.4 Waiver of [***]

 



To the extent permitted by law, [***] waives any [***] to the [***], such as
[***].

 

13.2.5 Alternative Grant of [***]

 

If [***] has any right to the [***] or [***] that cannot be [***] or [***], or
if any [***] or [***] is found to not be [***] or otherwise [***] as
contemplated above, [***] grants to [***], for the life of the relevant [***]
under applicable law the non-exclusive right [***] for all purposes except for
those activities that [***]. (to be specified).



 

13.3 Indemnification

 

Contractor agrees that it shall, at its own expense and at its option,
indemnify, defend or settle any claim, suit, or proceeding brought against
Aireon or any customer of Aireon, based on an allegation that the product or
services furnished under this Agreement constitute a [***] infringement of any
patent, mask work, copyright or any other intellectual property right.
Contractor’s obligations to defend and indemnify Aireon and the other persons
referred to above are subject to Contractor being given (i) [***], (ii) all
[***], and (iii) the right to [***]. This obligation shall be effective only if
[***]. In the event of such notice, suit or action, Contractor shall at its sole
option and its own expense, either: (a) [***]; or (b) [***]; or (c) [***]; or
(d) If none of the above is reasonably available, [***].

 



The foregoing indemnity does not apply to the following: (1) [***]; (2) [***];
(3) [***]. The foregoing states the entire liability of Contractor with respect
to violation of third party intellectual property rights in connection with
products furnished under this Agreement.



 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

31

 





 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

ARTICLE 14 - CHANGES

 

14.1 Change Orders

 

Aireon may issue written change orders at any time or request a change to the
work required by this Agreement such as additions or reductions in scope to the
work required by this Agreement; revising the SOW, drawings, designs, materials
or specifications; delaying, extending or otherwise changing the time or place
of delivery; or extending the performance of the work, all within the general
scope of this Agreement. Contractor will use reasonable efforts to mitigate all
impacts and costs to Aireon resulting from such changes.

 

Within 10 business days of receipt of such change order, Contractor shall notify
Aireon, if Contractor accepts the change order, or if modifications are
required. If a modification to this Agreement is required then Contractor will
provide a proposal to Aireon setting forth the required modifications as
described in Article 14.2 below. Such change orders shall be signed by
authorized representatives of Aireon according to Article 23.

 

14.2 Equitable Adjustments

 

Contractor shall use its commercially reasonable efforts to mitigate all costs
or delays resulting from Aireon’s change order request. If after such efforts
Contractor determines that the change will cause an increase or decrease in the
cost of, or the time required for, performance under this Agreement, or
otherwise affects any other provisions of this Agreement, whether expressly
changed or not changed by any such change order by Aireon, Contractor shall
provide Aireon a Time and Materials (T&M) Proposal for changes estimated at less
than or equal to [***] U.S. dollars ($[***]). Contractor shall provide hours and
price per labor category, consistent with the Time and Material rate table
(Exhibit G). Contractor will provide a task list and cost details for travel,
material, subcontracts, and other direct costs, as applicable for any particular
change. Contractor will also provide backup data for the monthly invoices, once
a change is authorized, to include actual labor hours incurred, as well as
actual costs for travel, material, subcontracts, and other direct costs, as
applicable from our Government-approved accounting system. The Contractor will
propose a Firm Fixed Price (FFP) proposal for changes estimated to be greater
than [***] U.S. dollars ($[***]). Contractor will provide a task list,
Non-Recurring Engineering (NRE) and Recurring Engineering (RE) costs with its
FFP proposal within [***] days from the date of receipt by Contractor of the
notification of such intended change.

 

If Aireon accepts Contractor’s proposal pursuant to a change order request,
Aireon shall so notify Contractor in writing and the Parties shall execute any
necessary amendment to this Agreement at which time Contractor shall commence
work associated with the agreed upon change.





 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

32

 





 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

ARTICLE 15 - STOP WORK ORDER

 

15.1 Stop Work Order Notice

 



Aireon may, at any time, by written notice to Contractor (“the Stop Work
Order”), direct Contractor to suspend performance of any portion of the work
pending further notice and instructions from Aireon. Such Stop Work Order shall
specify the reason for the Stop Work Order, the portion of work and, as
applicable, the Deliverables, including Services or data for which associated
work is to be suspended, the date of suspension and the estimated duration of
the suspension. Upon receiving any such Stop Work Order, Contractor shall
promptly suspend further performance of the work to the extent specified, and
during the period of such suspension, shall protect all work-in-process and
materials, supplies, and equipment Contractor has on hand for performance of the
work.

 

15.2 Period of Stopped Work

 

Aireon may, at any time during the period of time in which a Stop Work Order is
in effect, either: (a) direct Contractor to resume performance of the work by
written notice to Contractor, and Contractor shall resume diligent performance
of the work, provided that (i) the Delivery schedule is adjusted to reflect the
suspension of the work and the time required by Contractor to recommence
performance, (ii) other affected provisions of this Agreement shall be adjusted,
and (iii) Contractor is compensated for costs associated with the stop work
order and subsequent start-up; or (b) terminate this Agreement pursuant to
Article 17. The period for any such Stop Work Order shall not exceed [***]
calendar days

 

15.3 Equitable Stopped Work Compensation

 

Contractor shall provide a Firm Fixed Price Proposal summarizing costs
associated with the stop work notice and, if applicable, resumption of work. The
parties agree to negotiate the proposal in good faith. Payment terms shall be
net thirty in accordance with Article 7.3.



 

ARTICLE 16 - LAWS AND REGULATIONS COMPLIANCE

 

16.1 General

 

Except as provided for otherwise under this Agreement, each Party shall, at its
expense, perform its obligations hereunder in accordance with all applicable
laws, regulations, and policies of any federal, state, local, or foreign
government and the conditions of all applicable federal, state, local, or
foreign government approvals, permits, or licenses.

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

33

 





 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

16.2 Export and Other Regulations

 

16.2.1 Compliance with Laws

 

This Agreement and transactions hereunder are subject to applicable laws,
regulations or orders governing or restricting the export of Products, repaired
items, replacement equipment, Proprietary Information, related technical data or
information or any direct product thereof.

 

(a)Aireon and Contractor will:

(i) comply with all such laws, regulations and orders to the extent that they
are applicable to Aireon or Contractor; and

 

(ii) not export or re-export Proprietary Information, related technical
information or any direct product thereof to any country for which the United
States require an export license or other government approval, without first
assuring that such license or governmental approval has been obtained; and

 

(iii) not export or re-export to any country to which transactions are
prohibited by the U. S. Governments.

 

(b)Violation of the obligations of this Article shall constitute just cause for
immediate termination of this Agreement by the non-violating Party without
liability to the violating Party.

 

(c)Neither Party shall be in breach of this Agreement if any export license
necessary cannot be obtained from the relevant authorities, provided that
commercially reasonable efforts have been made by the responsible Party to
acquire such export licenses.

 

16.2.2 Export Approvals

 

Contractor and Aireon will as necessary apply for export approval(s) jointly
(e.g., third-party TAA) or on their own behalf for any export or re-export
required hereunder. The Parties shall cooperate with each other to ensure Export
Regulation compliance.

 

16.2.3 Effects of Approvals

 

The issuance of such approval and any other governmental approval for export or
re-export shall constitute a condition precedent to either Party’s obligations
under this Article.

  



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

34

 



 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

16.2.4 Required Permits

 

Contractor will obtain all licenses and approvals required under and will
otherwise comply with all laws governing.

 

16.2.5 Corrupt Practices

 

Contractor will comply with the U.S. Foreign Corrupt Practices Act and will not
use any payment or other benefit derived from Aireon to offer, promise or pay
any money, gift or any other thing of value to any person for the purpose of
influencing official actions or decisions affecting the Agreement.

 

16.2.6 Boycott

 

Contractor will use its best efforts to not, directly or indirectly, take any
action that would cause Aireon to be in violation of United States anti-boycott
laws under the United States Export Administration Act or the United States
Internal Revenue Code, or any regulation thereunder.



 

16.3 Inter-Party Waiver of Liability

 

16.3.1 Launch Services Agreement Inter-Party Waiver

 

In the event that Contractor performs Work at a Launch Site, Contractor hereby
agrees to be bound by the no-fault, no-subrogation inter-party waiver of
liability and related indemnity provisions required by the Launch Services
Agreement with respect to each launch of a Satellite and to cause its
contractors and subcontractors at any tier (including suppliers of any kind)
that are involved in the performance of this Agreement and any other person
having an interest in any Payload (including customers of Contractor) to accede
to such waiver and indemnity, which in every case shall include claims against
any Launch Services Provider, Host and its Associate Contractors and
Subcontractors at any tier (including suppliers of any kind) and any provider of
Other Payloads. Contractor shall execute and deliver any instrument that may be
reasonably required by any Launch Services Provider to evidence Contractor's
agreement to be bound by such waivers.

 

16.3.2 Indemnity Related to the Inter-Party Waiver of Liability

 

Contractor shall indemnify and hold harmless Aireon and/or its Associate
Contractors and Subcontractors at any tier (including suppliers of any kind) and
the provider of Other Payloads from and against any claim made by Contractor
and/or any of its contractors and subcontractors (including suppliers of any
kind) that are involved in the performance of this Agreement, or by any person
having an interest in any Payload (including customers of Contractor), or by
insurer(s), resulting from the failure of Contractor to waive any liability
against, or to cause any other person Contractor is obligated to cause to waive
any liability against, any Launch Services Provider, Aireon and its other
Associate Contractors and Subcontractors at any time (including suppliers of any
kind) and the provider of Other Payloads. Contractor shall execute and deliver
any instrument that may be reasonably required by the Launch Services Provider
to evidence Contractor's agreement to be bound by such indemnifications.



 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

35

 



 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

16.4 Type and Government Approvals

 

All Products and Services purchased by Aireon from Contractor shall fully comply
with and include the approval to import, export and be operated in accordance
with all in-country government laws and regulations.

 

16.5 Support Efforts

 

Contractor shall, at no additional cost to Aireon or Host, perform technical
analyses, generate technical reports, and prepare technical inputs for
applications and other regulatory and International Telecommunication Union
(ITU) filings, and conduct tests and/or certifications required by the U.S.
Government (USG), any regulatory agency, or the ITU, to support USG and other
licensing and regulatory requirements and ITU requirements applicable to the
Products and Services purchased hereunder.

 

Specific support efforts shall include, but are not limited to: (a) preparing
technical inputs required by USG licensing or other regulatory requirements and
ITU requirements; (b) producing the necessary documentation, if any, needed to
obtain approvals from the USG and other government entities, included but not
limited to [***]; (c) all activities necessary to secure USG approvals for
encryption and decryption; and (d) attending technical interchange meetings at
Host’s request.

 

Contractor shall exercise reasonable best efforts in support of the preparation
and prosecution of Host’s ITU filings, including without limitation in support
of the preparation, submission, prosecution and maintenance (including
attendance at any related meetings, multilateral or bilateral) of such ITU
filings and radio frequency coordination efforts, and upon Host’s request,
Contractor shall exercise reasonable best efforts in support of Host’s efforts
to obtain all licenses, permits, and authorizations required by any regulatory
agency or the ITU.

 

In the event any of the above effort requires the Contractor to expend
unreasonable cost (at the sole determination of the Contractor), the Contractor
shall notify Aireon in writing in advance of expending said cost and shall
proceed in accordance with Article 14, Changes.

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

36

 





 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

ARTICLE 17 - TERMINATION

 

17.1 Termination of the Agreement

 

17.1.1 Termination for Default

 

Either Party may terminate this Agreement if the other Party breaches a material
obligation under this Agreement and such breach continues uncured for a period
of [***] after written notice or (if the Parties mutually agree that the breach
is not one which is capable of being cured within [***]) the breaching Party or
its Affiliate has failed to commence to cure the breach within [***] from the
notice or failed to continue to do so diligently, or in any event, if the breach
is not cured within [***].

 

17.1.2 Termination for [***]

 





[***] may terminate this Agreement [***] for [***] upon providing a written
notice to [***] no less than [***] prior to [***]. After such termination for
[***], neither Party shall have any further obligation(s) to the other under
this Agreement except for payment or performance of any payments or obligations
which are still due and outstanding as of the date of such termination or for
any other obligations which expressly survive the termination of this Agreement.



 

17.2 Consequences of Default Termination

 

17.2.1 Termination by Aireon for default of the Contractor

 

In case of Aireon’s termination for default hereunder Aireon may take over the
completion of the terminated Work by contract with a third party or otherwise
and Contractor shall reimburse Aireon for additional costs and expenses in
connection with such terminated work, including without limitation any
additional costs Aireon incurred under the Host’s agreement with the launch
provider, provided that Aireon shall use commercially reasonable efforts to
mitigate such excess costs.

 

17.2.1 Termination by the Contractor for default of Aireon

 

In case of Contractor’s termination of this Agreement for Aireon’s default
hereunder, Contractor has provided a Termination Liability Schedule in order to
specify the costs to be recovered by Contractor. The Termination Liability
Schedule may be found in Exhibit E of this Agreement. If Contractor terminates
this Agreement for the default of Aireon, Aireon’s liability shall be the amount
set forth in Exibit F at the date of termination, less all payments made by
Aireon to Contractor up to the date of termination. As an example, if Contractor
terminates this Agreement for the default of Aireon on May 14, 2014, Aireon’s
aggregate termination liability shall be:

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

37

 



 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 



1.Amount from Exhibit E: [***] U.S. dollars (US$[***]) minus

2.Amounts Paid to Date: [***] U.S. dollars (US$[***]) =

3.Termination Due Contractor: [***] U.S. Dollars (US$[***])

  

17.2.2 Termination for Bankruptcy

 

Either Party may terminate all or any part of this Agreement by written notice
to the other Party if the other Party: (i) has filed against it a petition in
bankruptcy which it fails to discharge within five (5) business days of the date
of filing; (ii) the other Party institutes or has instituted against it any
action or proceeding whether voluntary or compulsory having for its object the
winding up of the other Party, which action or proceeding is not discharged,
stayed or otherwise rendered of no practical consequence within five (5)
business days; (iii) the other Party becomes bankrupt or insolvent, executes a
deed of assignment or deed of arrangement, and/or has any execution levied
against it in respect of an unsatisfied judgment of a court; or (iv) the other
Party is placed under official management or carries on its business under a
receiver, trustee or manager for the benefit of its creditors. For purposes of
calculating termination charges due to the other Party pursuant to termination
under this Article 17.2.2, such termination shall be treated as a termination
for default by the other Party.

  

17.3 Disposition of Work

 

At the time of payment by Aireon to Contractor of the termination liability
amounts due under this Article and Exhibit E, subject to applicable U.S.
Government export laws and license conditions, Aireon may direct Contractor to
transfer to Aireon or any Affiliate, agent or representative of Aireon, in the
manner and to the extent directed by Aireon, title to and risk of loss and
possession of any items comprising the work terminated (including all
work-in-process parts and materials, all inventories, licenses, and associated
warranties but not including any portion of the work to which Contractor would
not have otherwise been obligated to transfer title hereunder had this Agreement
been completed). Contractor shall, upon direction of Aireon, protect and
preserve property at Aireon’s expense in the possession of Contractor or its
suppliers in which Aireon has an interest and shall facilitate access to and
possession by Aireon of items comprising all or part of the work terminated.
Alternatively, Aireon may request Contractor to make reasonable efforts to
re-use or sell such items and, in the case of work Contractor can re-use,
Contractor shall remit the mutually agreed cost of all such items to Aireon,
and, in the case of sold items, remit any sales proceeds to Aireon less a
deduction for Actual Costs of disposition reasonably incurred.

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

38

 



 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

ARTICLE 18 – GROUND STORAGE

 

18.1 Storage.

 

In the event that any Payload(s) are placed in storage, all storage costs,
including insurance, shall be borne by the Contractor. All costs for periodic
Payload storage testing, re-verification testing, delta PPSRR testing,
re-furbishing, and re-work, and all other costs associated with the testing and
maintenance set forth in the Payload Packaging, Shipment and Storage Plan shall
be borne byAireon.

 

18.2 Title and Risk of Loss

 

With respect to each Payload, title and risk of loss to a Payload delivered to
storage shall remain with Aireon at the storage site for storage during the Term
of the Agreement.

 





18.3 Notification of Intention to Launch a Previously Stored Payload

 

In the event a Payload is placed in storage, Aireon shall notify Contractor in
writing when the Payload should be removed from storage and delivered to the AIT
Subcontractor’s facility. This notification must be received by Contractor not
less than [***] days prior to the scheduled shipment date to the AIT
Subcontractor’s facility.



 

ARTICLE 19 - FORCE MAJEURE

 

Neither Party will be liable for any failure or delay in performing an
obligation under this Agreement that is due to causes beyond its reasonable
control, such as, without implied limitation: natural catastrophes, governmental
acts or omissions including non-approval of an export license, change of or
implementation of new laws or regulations, labor strikes or difficulties,
transportation stoppages or slowdowns or the inability to procure parts or
materials, such delay nevertheless shall not be excusable if the parts or
materials were obtainable from other sources in sufficient time. If any force
majeure condition occurs, the Party delayed or unable to perform shall give
immediate notice to the other and shall proceed with reasonable diligence to
remedy the consequences of the force majeure event.

 

Notwithstanding the foregoing, in the event the supplying Party is delayed in
delivery of Deliverable as a result of an event of force majeure for a period of
more than three (3) months, the other Party may terminate this Agreement and
shall have the rights and obligations set forth in Article 17 upon such
termination.

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

39

 



 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

  

ARTICLE 20 - DISPUTES RESOLUTION

 

20.1 Escalation

 

Each Party agrees that any dispute between the Parties relating to this
Agreement will first be submitted in writing to a panel of two senior executives
of Contractor and Aireon, who will promptly meet, in person or by
teleconference, and confer in an effort to resolve such dispute. Each Party’s
executives will be identified by notice to the other. Any agreed decisions of
the executives will be final and binding on the Parties. In the event the
executives are unable to resolve any dispute within [***] days after submission
to them, either Party may then refer such dispute to arbitration in accordance
with Article 20.2 hereunder.

 

20.2 Resolution by a Court of Law

 

Any controversy or claim arising out of or relating to this Agreement or the
existence, validity, breach or termination thereof, whether during or after its
term, and which cannot be settled through consultation and negotiation as
described in Article 20.1 above will be finally settled by a non-jury trial
conducted in the State of New York.

 

20.3 Continuing Performance

 

Pending any decision, appeal, suit, or claim pursuant to this Article 20.3, the
Parties agree to proceed diligently with performance of this Agreement. However,
Contractor is not waiving its right to recovery by continuing to work during the
resolution of the dispute and the Contractor may submit an equitable adjustment
following the resolution of the dispute.

 

20.4 Injunctive Relief

 

Nothing in this Article will prevent either Party from seeking injunctive relief
against the other Party from any judicial or administrative authority pending
the resolution of a controversy or claim by arbitration.



 

ARTICLE 21 - GOVERNING LAW

 

21.1 Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, USA, without regard to its conflict of laws provisions.
The parties shall specifically disclaim the U.N. Convention on Contracts for the
International Sale of Goods.

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

40

 





 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

ARTICLE 22 - LIMITATION OF LIABILITY

 

22.1 Disclaimer

 

[***] IN NO EVENT SHALL EITHER PARTY, ITS OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS UNDER THIS AGREEMENT BE LIABLE TO THE OTHER, WHETHER IN
AGREEMENT, TORT OR OTHERWISE, FOR SPECIAL, INCIDENTAL, INDIRECT, OR
CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION LOST PROFIT OR REVENUES,
LOSS OF THE USE OF EQUIPMENT OR FACILITIES, OR FOR SUBSTITUTE EQUIPMENT OR
FACILITIES REGARDLESS OF WHETHER THE CLAIM OR CLAIMS THEREFORE FOUND IN CONTRACT
OR TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE AND REGARDLESS OF
WHETHER THE PARTY TO BE CHARGED HAS BEEN NOTIFIED OF THE POSSIBILITY OR SHOULD
HAVE FORESEEN THE POSSIBILITY OF SUCH DAMAGES.

22.2 Limitation of Liability

 

[***] each Party’s total aggregate liability to the other Party for claims
arising out of or under this Agreement shall not exceed [***]. Neither Party
will bring an action regardless of form related to Products nor Services
delivered under this Agreement [***].

 

22.3 Indemnification

 

Subject to Limitation of Liability Clause 22.2, each party shall indemnify and
hold harmless the other party, its affiliates, contractors and subcontractors
and each of their respective officers, directors, agents employees, successors
and assigns, from and against all actions, loss, liability, cost, expenses and
damages (including, but not limited to, reasonable attorney’s fees and, to the
extent permitted by law, any fines and penalties) arising from a party’s gross
negligent acts or omission, willful misconduct or a breach of this Agreement.
The indemnities set forth above are conditioned upon indemnified party providing
to indemnifying party (i) [***], (ii) all [***], and (iii) the right to [***].
Indemnified party shall have the right to participate in the defense and/or
settlement of such claims at indemnified party’s expense.



 

ARTICLE 23 - AUTHORIZED REPRESENTATIVES AND NOTICES

 

23.1 Authorized Representatives

 

The representatives of Aireon and Contractor authorized to make changes to this
Agreement, to sign contractual documents, and to receive Notices under this
Article are the following authorized representatives (or their designated
representatives):

 

AIREON CONTRACTOR [***] [***] Chief Legal Officer  Contracts Manager

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

41

 



 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

23.2 Notices

 

Any notice to be given hereunder shall be in writing and shall be sent by
registered or certified mail, postage prepaid, or per facsimile transmission, to
the Parties at the following addresses:

 

If to Aireon: If to Contractor: Aireon LLC Harris Corporation, GCSD 1750 Tysons
Boulevard, Suite 1400 2400 Palm Bay Road NE McLean, Virginia, USA 22102 Palm
Bay, Florida, USA 32905 Attn: Chief Legal Officer (Physical Address) Tel No:
[***] P.O. Box 37 Fax No: [***] Melbourne, Florida, USA 32902-0037 (USPS Mail
Address)   Attn: [***]   Tel No: [***]   Fax No: [***] Copy to:   Aireon LLC  
2030 East ASU Circle   Tempe, Arizona  85284   Attn: [***]   Tel No: [***]   Fax
No: [***]  

 

Any notice to be provided by either Party shall be signed by an authorized
representative of that Party. Either Party may change its aforementioned
representatives at any time by providing written notice to the other Party.



 

ARTICLE 24 - ASSIGNMENT

 

24.1 Assignment Generally

 

Except as otherwise provided in this Article below, no assignment or other
transfer in whole or in part of this Agreement or of any monies due or to become
due hereunder shall be binding upon the other Party without written consent
thereto by the other Party, which shall not be unreasonably withheld.

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

42

 





 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

24.2 Assignment to Affiliates

 

Notwithstanding Article 24.1 above, if either Party wishes to assign to any of
its Affiliates its rights and obligations under this Agreement, such Party shall
be able to do so upon providing prompt written notice to the other Party of its
intended assignment to an Affiliate pursuant to this Article.

 

24.3 Assignment Due to Merger, Acquisition or Transfer of Assets

 

Notwithstanding Article 24.1 above, this Agreement may not be assigned by Aireon
without the consent of the Contractor to a third party when required as the
result of a merger, acquisition, re-capitalization or other similar capital
event, or other legal transfer of Aireon’s partial or complete assets to such
third party. Such consent shall not be unreasonably withheld.

  

ARTICLE 25 - GENERAL PROVISIONS

 

25.1 Entire Agreement

 

This Agreement constitutes the entire agreement between the Parties and
supersedes all prior understandings, commitments, and representations with
respect to the subject matter hereof.

 

25.2 Amendments

 

This Agreement may not be amended, modified, or terminated, other than as
specifically provided herein, and none of its provisions may be waived, except
in writing signed by an authorized representative of both Parties.

 

25.3 Severability

 

In the event any part of this Agreement is declared legally invalid or
unenforceable by an authorized judicial body, this Agreement shall be
ineffective only to the extent of such invalidity or unenforceability, and such
invalidity or enforceability shall not affect the remaining provisions of this
Agreement unless such invalidity or unenforceability affects a critical term
hereof or would substantially deprive one or both of the Parties of the benefits
to be realized hereunder, in which case this Agreement shall terminate upon the
mutual agreement of the Parties in accordance with Article 17.

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

43

 



 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

25.4 Interpretation

 

This Agreement is the result of negotiation between the Parties. The Parties
agree that neither Party shall be deemed to be the drafter of this Agreement,
and further that in the event that this Agreement is ever construed by a court
of law, such court shall not construe this Agreement or any provision of this
Agreement against either Party as the drafter of this Agreement.

 

25.5 Relationship of the Parties

 

This Agreement shall not constitute, give effect to, or otherwise imply a joint
venture, partnership, or formal business organization of any kind between the
Parties, and the rights and obligations of both Parties shall be only those
expressly set forth herein.

 

25.6 Independent Contractors

 

In performing any obligation created under this Agreement, the Parties agree
that each Party is acting as an independent contractor and not as an employee or
agent of the other Party. Neither Party has any authority hereunder to assume or
create any obligation or responsibility, expressed or implied, on behalf or in
the name of the other Party or to bind the other Party in any way whatsoever.

 

25.7 Release of Information

 

25.7.1 Written Approval

 

Except where required for compliance with law, neither Party shall, without the
prior written consent of other, which consent shall not be unreasonably
withheld: (a) use the name and trademarks of the other Party or any of its
employees, or any adaptation thereof, in any publicity, advertising, press
releases, marketing activities, annual reports, in-house newspapers, promotional
or sales literature, or on any web site; or (b) use the other Party’s or any of
its employees as a reference in any manner whatsoever to promote the Party’s
products and capabilities.



 

25.7.2 Pre-Approval

 

Notwithstanding subparagraph (a) above, Aireon may use any deliverable reports
prepared by Contractor, in their original form only, to seek financial
investors, or in any prospectus, or in any financing application, or in public
or private securities offering, or in any merger, sale or similar capital
transaction, or as a part of any documents submitted to the U.S. Government or
foreign governments.

 

Aireon shall adhere to Article 16.2, Export Regulations, and the provisions of
Article 13.1, Confidential Proprietary Information.

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

44

 



 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

25.8 Waiver, Amendment or Modification

 

Any waiver, amendment or other modification of this Agreement shall not be
effective unless made in writing and signed by both Parties. The failure by
either Party to exercise any of its rights in one instance will not be deemed a
waiver of such rights in the future or a waiver of any other rights under this
Agreement.

 

25.9 Survival

 

Termination or expiration of this Agreement for any reason shall not release
either Party from any liabilities or obligations set forth in this Agreement
that remain to be performed or by their nature would be intended to be
applicable following any such termination or expiration, including the
following: Article 5.3 (Taxes); Article 25.10 (Independent Audit Rights);
Article 16 (Compliance with Laws and Directives); Article11 (Warranties);
Article 19 (Force Majeure); Article 13 (Intellectual Property Rights and
Indemnity); Article 22.3 (Indemnification); Article 17 (Termination); Article 20
(Dispute Resolution); Article 22 (Limitation of Liability); Article 25.7 (Public
Release of Information); Article 23 (Notices); Article 3.1.2 (Order of
Precedence) and Article 25 (General).

 

25.10 Independent Audit Rights and Procedures

 

Contactor agrees that Aireon shall have the right to contract an independent
auditor to audit Contractor’s applicable books and records and Actual Hours
related to changes incurred under a Time & Material type proposal. Contractor
shall have the right to approve the selection of the independent auditor, which
approval shall not be unreasonably withheld. Under no circumstances shall the
independent auditor have access to Contractor’s proprietary rate information.
Contractor will keep such books and records at Contractor’s principal place of
business for at least [***] following the end of the calendar quarter to which
they pertain and make them available at all reasonable times for audit by an
independent auditor reasonably acceptable to Aireon and Contractor. Upon
request, Contractor will provide details of actual labor hours charged to
internal research and development (IRAD) efforts that are attributed to
Background IP development to a mutually approved third-party auditor. The
independent auditor will be directed to report reasons for its findings, and the
independent auditor’s findings will be binding upon Aireon and Contractor. All
costs associated with any such audit shall be for the account of, and paid by,
Aireon.

 

25.11 Parties Advised by Counsel

 

This Agreement has been negotiated between unrelated parties who are
sophisticated and knowledgeable in the matters contained in this Agreement and
who have acted in their own self interest. In addition, each party has been
represented by legal counsel. The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the purpose of the parties, and
this Agreement shall not be interpreted or construed against any party to this
Agreement because that party or any attorney or representative for that party
drafted this Agreement or participated in the drafting of this Agreement.

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

45

 



 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

This Agreement, which comprises the body of this Agreement as well as all
Exhibits and other attachments specified herein, is agreed to and accepted by
each Party as of the date of execution by each Party as shown below.

  

AIREON LLC  

HARRIS CORPORATION

GOVERNMENT COMMUNICATIONS

SYSTEMS DIVISION

          By: /s/ Donald L. Thoma __________   By: /s/ Janet Devlin          
Name: Donald L. Thoma __________   Name: Janet Devlin           Title: President
& CEO __________   Title: Sr. Contracts Manager           Date: 6/18/12
____________________   Date: 6/19/12



 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

46

 



 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

EXHIBIT A – STATEMENT OF WORK



 

Statement of Work for ADS-B Hosted Payload Development supporting the Iridium
Global Aircraft Monitoring (IGAM) Project, Version [***] dated [***]

 

[***]

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

47

 



 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

EXHIBIT B – PERFORMANCE SPECIFICATIONS

 

1.IGAM System Requirements Document, Document No. [***]; and

 



2.IGAM Space Segment-ADS-B Payload Requirements Document No. [***].

 

[***] 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

48

 



 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

EXHIBIT C – MILESTONE PAYMENT PLAN

FIRM FIXED PRICE

 



Milestones and Milestone Reviews   [***]   Planned Date*
(Not Due Date)   Payment Amount [***]   [***]   [***]   [***] [***]   [***]  
[***]   [***] [***]   [***]   [***]   [***] [***]   [***]   [***]   [***] [***]
  [***]   [***]   [***] [***]   [***]   [***]   [***] [***]   [***]   [***]  
[***] [***]   [***]   [***]   [***] [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***] [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***] [***]   [***]   [***]   [***] [***]   [***]  
[***]   [***] [***]   [***]   [***]   [***] [***]   [***]   [***]   [***] [***]
  [***]   [***]   [***] [***]   [***]   [***]   [***] [***]   [***]   [***]  
[***] [***]   [***]   [***]   [***] [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***] [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***] [***]           [***] [***]           [***]



 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

49

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

EXHIBIT D - COMPLETION CERTIFICATION

FORM OF CONTRACTOR PAYLOAD PRE- SHIPMENT

REVIEW COMPLETION CERTIFICATE

 

As of the date hereof, the Contractor certifies that:

 

(a)The Payload [FM #] has passed all qualification and acceptance tests made to
date and fully meets the requirements of the Agreement, or a written and knowing
waiver has been issued and agreed by Aireon, with such Aireon approvals attached
in the attached list 1;

 

(b)To its best knowledge, it is not aware of any deficiencies of the Payload or
any subsystem, equipment, and/or component therein, whether supplied by the
Contractor or a Subcontractor, except as identified in the attached list 2 all
of which have been fully investigated by the Contractor in accordance with the
Contractor’s quality procedure(s) and the Contractor has acted in accordance
with applicable quality procedure(s);

 

(c)Any anomaly(ies)/failure(s) or deviation(s) relevant to the Payload, other
Payloads or similar payloads have been identified and fully investigated and the
Contractor has taken all necessary steps to eliminate the risk of such
anomaly(ies)/failure(s) or deviation(s) on the Payload in accordance with the
Product Assurance Plan; and

 

(d)It has fully informed Aireon of the matters addressed in paragraphs (b) and
(c) above.

 

This certificate and any information released in connection with it may be
provided to Aireon’s insurance underwriters and insurance brokers.

 

      Date   Signature of the Contractor     By its Chief Technical Officer

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

50

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

EXHIBIT E – TERMINATION LIABILITY SCHEDULE



 



[***]

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

51

 



 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

  

EXHIBIT F - CONTRACT BACKGROUND INTELLECTUAL PROPERTY SUBJECT TO CONTRACT
ARTICLE 13 INTELLECTUAL PROPERTY



 

Harris asserts for itself, or the person identified below, that the use, release
or disclosure of the following technical data or computer software should be
restricted:

 

Background Intellectual Property   Basis for assertion   Name of person
asserting restrictions [***]   [***]   [***] [***]   [***]   [***] [***]   [***]
  [***] [***]   [***]   [***] [***]   [***]   [***] [***]   [***]   [***] [***]
  [***]   [***]

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

52

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

EXHIBIT G – TIME AND MATERIAL RATE TABLE 

 



     T&M Rates     Engineering Overhead         Manufacturing Overhead LBC   FY
13   FY 14   FY 15   FY 16     LBC   FY 13   FY 14   FY 15   FY 16 [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***]              
                          [***]   [***]   [***]   [***]   [***]     [***]  
[***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]     [***]  
[***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]     [***]  
[***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]     [***]  
[***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]     [***]  
[***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]     [***]  
[***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]     [***]  
[***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]     [***]  
[***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]     [***]  
[***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]     [***]  
[***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]     [***]  
[***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]     [***]  
[***]   [***]   [***]   [***]                                         [***]  
[***]   [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]  
[***]   [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]  
[***]   [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]  
[***]   [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***] [***]  
[***]   [***]   [***]   [***]     [***]   [***]   [***]   [***]   [***]        
                                [***]   [***]   [***]   [***]   [***]     [***]
  [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]     [***]
  [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]     [***]
  [***]   [***]   [***]   [***]                                         Non
Labor Wrap Rates                                           FY 13   FY 14   FY 15
  FY 16                       [***]   [***]   [***]   [***]   [***]            
          [***]   [***]   [***]   [***]   [***]                       [***]  
[***]   [***]   [***]   [***]                      





 

Contractor may update these rates annually, as a result of changes to proposed
U.S.Government rates or changes to our rate structure.

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

53

 



 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

EXHIBIT H – SAMPLE TASK ORDER FORMAT 

 

Product and Services Agreement Number ______

TASK Order No. ___________ 

 

TASK ORDER AUTHORIZATION

Engineering Products and Services for Aireon LLC (“Aireon”)

Contractor Name and Address: __________________

Task Number __________

Title: ____________

 

1.0     Scope of Work/Technical Requirements: Contractor shall provide the
personnel, services, materials, equipment, and facilities necessary for the
proper accomplishment of the following Task: [INSERT DESCRIPTION/SOW ATTACHMENT]

2.0     Period of Performance: The anticipated period of performance is from
____ through ___.

3.0   Technical Interface: All technical interface/direction with Aireon shall
be coordinated through the Aireon Technical POC identified below: Contractor
will support technical Interchange meetings (TIMs) as required. Contractor
technical point of contact for this activity is identified below.

4.0     Required Input Data (from Aireon to Contractor): [INSERT
DESCRIPTION/REFERENCE ATTACHMENT]

5.0     Required Deliverable Data (from Contractor to Aireon): [INSERT
DESCRIPTION/REFERENCE ATTACHMENT]

6.0     Price/Cost: Firm Fixed Price: [Time & Material Option as Approved by
Aireon]

7.0     Deliverables/Schedule: [INSERT DESCRIPTION/REFERENCE ATTACHMENT]

8.0     Points of Contact/Key Personnel:

9.0     Special Task Order Terms and Conditions:

10.0   [OTHER]

 

Approvals           AIREON  LLC   CONTRACTOR       By:   By: Typed Name:   
Typed Name: Title:   Title: Date:    Date:

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

54

